Citation Nr: 0318957	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-18 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm with right radial nerve 
palsy, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 10 percent rating for the 
disability at issue. 

The case was previously before the Board in October 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  
Pursuant to an April 2003 rating, the disability evaluation 
was increased to 20 percent. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The disability manifested principally by some fatigue in 
grip strength along with light sensory disturbance in the 
first three fingers dorsally.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
residuals of a shell fragment wound of the right arm with 
right radial nerve palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.124a, 
Diagnostic Code 8614 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in April 2003 as well as 
the Supplemental Statement of the Case issued that same 
month.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
October 2002.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran sustained shell fragment wound affecting muscle 
groups V, VI and VIII, muscles of the elbow flexors, 
extensors and the humerus as well as elbow supinators, 
extensors and wrist and finger flexors.  Examination in 
October 2002 failed to identify any appreciable loss of 
muscle mass.  Coordination and reflex testing was entirely 
normal.  Minimal degenerative changes were noted in the right 
elbow.  Range of motion of the right elbow and right wrist 
was entirely normal and was not limited to any extent by 
pain, fatigue, weakness lack of endurance or incoordination.  
The muscle injury was reported to not affect any part of his 
function.  Two well healed nontender scars were noted on the 
right hand, one measuring 2.5 centimeter and another 
measuring 5 centimeters, without any residual findings.  The 
disability manifested principally by some fatigue in grip 
strength along with light touch and decreased pinprick 
sensation in the first three fingers dorsally.  Nerve 
conduction and EMG testing showed chronic and active right 
radial nerve palsy, both sensory and motor.  There was no 
evidence of carpal tunnel syndrome, and the pathology was 
attributed to the shrapnel wounds.  

The veteran's right arm disability [residual shell fragment 
wound  right arm, with right radial nerve palsy] has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 8614 and 
considered as 20 percent disabling.  A 20 percent evaluation 
is warranted for mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of the major upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis of this nerve of the major upper 
extremity.  A 50 percent evaluation requires severe 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity.  A 70 percent evaluation requires complete 
paralysis of this nerve of the major upper extremity. 38 
C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve group, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  Complete 
paralysis of the radial nerve is present when there is drop 
of hand and fingers, perpetual flexion of the wrist and 
fingers, adduction of the thumb with the thumb falling within 
the line of the outer border of the index finger, and 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, an inability to 
extend the thumb, an inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors that seriously impairs the hand grip.  38 C.F.R. § 
4.124a.

Based upon the above evidence, including the findings of the 
recent VA examination, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's right radial nerve 
injury.  The objective evidence of record does not indicate 
that the veteran currently suffers from complete paralysis of 
this nerve.  The Board acknowledges that the veteran has some 
slight functional limitation.  However, the VA examination 
found no atrophy, tenderness, edema, or deformity, and 
documented only a slight diminished grip strength and light 
sensory disturbance.  No significant motor or sensory 
abnormality to the right upper extremity has been documented.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

With a shell fragment wound affecting two muscle groups, the 
provisions of 38 C.F.R. § 4.55 (principles of combined 
ratings), in effect prior to June 3, 1997, contemplate 
principles as to a combination of ratings of muscle injuries 
in the same anatomical segment or of muscle injuries 
affecting the movements of a single joint, either alone or in 
combination or limitation of the arch of motion that will 
govern the ratings: (a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according the 
severity of the aggregate impairment of function of the 
extremity.  Effective July 3, 1997, 38 C.F.R. § 4.55 provides 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of Muscle Groups I and II acting upon the shoulder; for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

Evaluation of the of the dominant muscles of the involved 
muscle groups respectively provides a noncompensable 
evaluation where the disability is slight; a moderate 
impairment warrants a 10 percent disability evaluation, while 
a moderately severe impairment of the dominant muscles of 
respective groups warrants a 30 percent disability evaluation 
and a severe impairment warrants a 40 percent evaluation.  
See 38 C.F.R. §§ 4.73, Diagnostic Code 5305, 5306, 5307.  
After reviewing all the evidence of record, the Board finds 
that recent examinations have failed to reveal evidence of 
significant muscle fascia loss or other findings referable to 
the right upper extremity as would warrant an increased 
rating.  Objective manifestations and functional impairment 
documented in clinical records in the context of the 
pertinent regulatory criteria would not provide a basis for a 
more favorable evaluation than that afforded under Diagnostic 
Code 8614.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, under the provisions of 38 C.F.R. §§ 4.40 and 4.59, 
functional loss and painful motion, respectively, are to be 
considered in ascertaining the level of disability.  It must 
be pointed out however, with regard to the case at hand, that 
apart from the neurological pathology contemplated by the 
foregoing evaluation the clinical evidence does not 
demonstrate the presence of any current functional 
impairment, such as limited movement, resulting from the 
veteran's shell fragment wound residuals, nor does it 
demonstrate, by means of notations reflecting facial 
expression or wincing on pressure or manipulation, the 
presence of pain on motion.  Thus, a higher rating based on 
limitation of motion is not supportable.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's shell fragment wound residuals has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm with right radial nerve palsy 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

